                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
                                                                 1:20-cv-7342
                                                       Case No. ___________________________
SHAUNA CONNORS, individually and on
behalf of a class of similarly situated persons,

        Plaintiff,                                      [REMOVED FROM THE CIRCUIT
                                                        COURT OF THE NINETEENTH
                                                        JUDICIAL CIRCUIT, LAKE COUNTY,
 v.                                                     CASE NO. 20CH00000584]
PROGRESSIVE UNIVERSAL INSURANCE
COMPANY,

        Defendant.


        DEFENDANT PROGRESSIVE UNIVERSAL INSURANCE COMPANY’S
              NOTIFICATION AS TO CORPORATE AFFILIATES

       Pursuant to Federal Rule of Civil Procedure 7.1(a) and Rule 3.2 of the Local Rules of the

Northern District of Illinois, Defendant Progressive Universal Insurance Company (“Progressive

Universal”) hereby files this Notification as to Affiliates a/k/a Corporate Disclosure Statement

and states as follows:

       Progressive Universal is a wholly owned subsidiary of Progressive Direct Holdings, Inc.

Progressive Direct Holdings, Inc. is a wholly owned subsidiary of The Progressive Corporation.

The Progressive Corporation is a publicly held company traded on the New York Stock

Exchange. The Progressive Corporation has no parent company and no publicly held corporation

owns 5% or more of its stock.

Dated: December 11, 2020                           Respectfully submitted,
                                                   /s/ Christopher T. Gardino
                                                   Christopher T. Gardino – ARDC #6296552
                                                   TUCKER ELLIS LLP
                                                   233 South Wacker Drive, Suite 6950
                                                   Chicago, Illinois 60606
                                                   Tel: 312.624.6300
                                                   Fax: 312.624.6321
                                                   christopher.gardino@tuckerellis.com
                                                   1
Karl A. Bekeny (pro hac vice forthcoming)
Jennifer L. Mesko (ARDC #0087897)
Courtney E.S. Mendelsohn (ARDC #6300871)
TUCKER ELLIS LLP
950 Main Avenue, Suite 1100
Cleveland, OH 44113-7213
Tel: 216.592.5000
Fax: 216.592-5009
karl.bekeny@tuckerellis.com
jennifer.mesko@tuckerellis.com
courtney.mendelsohn@tuckerellis.com

Attorneys for Defendant Progressive Universal
Insurance Company




 2
                                CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2020, a copy of the within and foregoing Notice of

Removal was filed via CM/ECF and electronic notice of same will be served upon Plaintiff’s

counsel of record, addressed as follows:

        Jeffrey A. Berman
        Patrick J. Solberg
        ANDERSON + WANCA
        3701 Algonquin Road, Suite 500
        Rolling Meadows, Illinois 60008
        jberman@andersonwanca.com
        psolberg@andersonwanca.com

                                                s/ Christopher T. Gardino

                                                Attorney for Defendant Progressive Universal
                                                Insurance Company




                                               3
4836851.1
